DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Demtroder (US 2011/0250070 A1).
Regarding claim 1, Demtroder discloses a gear (4, Fig. 10) configured to rotate as a unit with a shaft (3), the gear comprising: a plurality of annular grooves (7) formed on both side surfaces of the gear in a direction of a rotation axis of the shaft, at least partially overlapped when viewed from the direction of the rotation axis, and at least partially overlapped in a radial direction with respect to the rotation axis (see annotated Fig. 10 below).

    PNG
    media_image1.png
    410
    391
    media_image1.png
    Greyscale



Regarding claim 3, Demtroder discloses the gear as claimed in claim 1, wherein the plurality of the annular grooves includes a first annular groove provided on one side surface of the both side surfaces of the gear in the direction of the rotation axis, and a second annular groove provided on a side opposite to the first annular groove; and shapes of the first annular groove and the second annular groove are different from each other a when viewed in a section taken along the rotation axis (please refer to the annotated Fig. 10, [0027]).

Regarding claim 4, Demtroder discloses the gear as claimed in claim 3, wherein the first annular groove includes a first inner circumference surface provided on the rotation axis side in the radial direction with respect to the rotation axis, and a first outer circumference surface which confronts the first inner circumference surface, and which has an axial depth smaller than an axial depth of the first inner circumference surface (Fig. 10); and the second annular groove includes a second inner circumference surface provided on the rotation axis side in the radial direction with respect to the rotation axis, and a second outer circumference surface which confronts the second inner circumference surface, and which has an axial depth greater than an axial depth of the second inner circumference surface (as seen in Fig. 10).


Regarding claim 6, Demtroder discloses the gear as claimed in claim 1, wherein the plurality of the annular grooves are entirely overlapped when viewed in the direction of the rotation axis (please refer to the annotated Fig. 10).

Regarding claim 7, Demtroder discloses the gear as claimed in claim 1, wherein the gear including the plurality of the annular grooves has a Z shape when viewed in a section taken along the rotation axis (Fig. 10).

Regarding claim 8, Demtroder discloses a gear (4, Fig. 10) configured to rotate as a unit with a shaft (3), the gear comprising: a teeth portion (6) which are provided in a circumferential direction with respect to the rotation axis of the shaft, and which has a predetermined torsion angle with respect to the rotation axis; and a first annular groove which is formed on a first side surface of both side surfaces of the gear in a direction of the rotation axis, the first side surface being on a direction of a thrust force received by the teeth portion, the first annular groove including; a first inner circumference surface provided on the rotation axis side in a radial direction with respect to the rotation axis, a first outer circumference surface which is provided on the teeth portion side in the radial direction with respect to the rotation axis, and which has an axial depth smaller than an axial depth of the first inner circumference surface, and a first bottom portion connecting the first inner circumference surface and the first outer circumference surface, 

Regarding claim 9, Demtroder discloses the gear as claimed in claim 8, wherein the gear includes a second annular groove that is formed on a second side surface of the both side surfaces of the gear in the direction of the rotation axis, the second side surface being opposite to the first side surface on which the first annular groove is formed, and that is overlapped with the  first annular groove when viewed in the direction of the rotation axis; the second annular groove includes a second inner circumference surface provided on the rotation axis side in a radial direction with respect to the rotation axis, a second outer circumference surface which is provided on the teeth portion side in the radial direction with respect to the rotation axis, and which has an axial depth greater than an axial depth of the second inner circumference surface, and a second bottom portion connecting the second inner circumference surface and the second outer circumference surface, and having an angle which is formed by the second bottom portion and the second inner circumference surface, and which is obtuse (please refer to the annotated Fig. 10; the angles and depths can be easily drawn to show the claimed limitations).


Claims 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 1,852,538).
Regarding claim 8, Peterson discloses a gear (Fig. 2) configured to rotate as a unit with a shaft (5), the gear comprising: a teeth portion (11) which are provided in a circumferential 

    PNG
    media_image2.png
    297
    157
    media_image2.png
    Greyscale


Regarding claim 10, Peterson discloses the gear as claimed in claim 9, wherein the first annular groove is not overlapped with the second annular groove in the radial direction with respect to the rotation axis when viewed in a section taken along the rotation axis (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2014/0190442 A1), hereafter Saito, in view of Demtroder (US 2011/0250070 A1).
Regarding claim 11, Saito discloses balancer device (Fig. 2) comprising: a balancer drive shaft (4) provided with a balancer weight (4a); a drive gear (5) configured to rotate as a unit with the balancer drive shaft, and to which a rotation force is transmitted from a crank shaft through a crank gear [0025]; a plurality of annular grooves which are formed on both side surfaces of the drive gear in a direction of a rotation axis of the balancer drive shaft, and which are at least partially overlapped in a radial direction with respect to the rotation axis (i.e. Fig. 5).
Saito does not disclose a gear having annular grooves which are at least is partially overlapped when viewed in the direction of the rotation axis. a gear (4, Fig. 10) configured to rotate as a unit with a shaft (3), the gear comprising: a plurality of annular grooves (7) formed on both side surfaces of the gear in a direction of a rotation axis of the shaft, at least partially overlapped when viewed from the direction of the rotation axis, and at least partially overlapped in a radial direction with respect to the rotation axis (see annotated Fig. 10 above). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear of Demtroder in the balancing unit of Sato, in order to reduce the weight of the unit. 


wherein the plurality of the annular grooves includes a second annular groove provided on the balancer weight side in the direction of the rotation axis, and a first annular groove provided on a side opposite to the second annular groove; and depths of deepest bottom portions of the first annular groove and the second annular groove in the direction of the rotation axis are different from each other (balancer unit of Saito as modified with Demtroder would result in the claimed configuration).
wherein the plurality of the annular grooves includes a second annular groove provided on the balancer weight side in the direction of the rotation axis, and a first annular groove provided on a side opposite to the second annular groove; and shapes of the first annular groove and the second annular groove are different from each other when viewed in a section taken along the rotation axis (balancer unit of Saito as modified with Demtroder would result in the claimed configuration).
wherein the first annular groove includes a first inner circumference surface provided on the rotation axis side of the balancer drive shaft in the radial direction with respect to the rotation axis, and a first outer circumference surface which confronts the first inner circumference surface, and which has an axial depth smaller than an axial depth of the first inner circumference surface; and the second annular groove includes a second inner circumference surface provided on the rotation axis side of the balancer drive shaft in the radial direction with respect to the 
wherein the first annular groove includes a first inner circumference surface provided on the rotation axis side of the balancer drive shaft in the radial direction with respect to the rotation axis, and a first outer circumference surface which confronts the first inner circumference surface, and which has an axial depth greater than an axial depth of the first inner circumference surface; and the second annular groove includes a second inner circumference surface provided on the rotation axis side of the balancer drive shaft in the radial direction with respect to the rotation axis, and a second outer circumference surface which confronts the second inner circumference surface, and which has an axial depth smaller than an axial is depth of the first inner circumference surface (as previously described in regards to Fig. 10 of Demtroder).
wherein the drive gear includes a small thickness portion formed between the plurality of the annular grooves; and the small thickness portion is inclined so that a side opposite to the balancer weight side in the direction of the rotation axis directs in a radially outward direction (Fig.10 of Demtroder).

Regarding claim 18, Saito discloses a balancer device (Fig. 2) comprising: a drive gear (5) engaged with an input gear (3) to which a rotation force is transmitted from a crank shaft (2; [0025]); a balancer drive shaft (4) to which the rotation force is transmitted from the drive gear, and which includes a first balancer weight (4a); a balancer drive gear (7) configured to rotate as a unit with the balancer drive shaft; a balancer driven (8) gear engaged with the balancer drive gear; a balancer driven shaft which is configured to rotate as a unit with the balancer driven gear, 
	Saito does not disclose a gear having annular grooves which are at least is partially overlapped when viewed in the direction of the rotation axis. a gear (4, Fig. 10) configured to rotate as a unit with a shaft (3), the gear comprising: a plurality of annular grooves (7) formed on both side surfaces of the gear in a direction of a rotation axis of the shaft, at least partially overlapped when viewed from the direction of the rotation axis, and at least partially overlapped in a radial direction with respect to the rotation axis (see annotated Fig. 10 above). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the gear of Demtroder in the balancing unit of Sato, in order to reduce the weight of the unit.

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2014/0190442 A1), in view of Okabe et al. (US 2016/0131221 A1), hereafter Okabe, and in further view of Demtroder (US 2011/0250070 A1).
	Regarding claim 19, Saito as modified with Demtroder, does not disclose a balancer device including an oil pump including an oil pump drive gear provided to the balancer driven shaft, and an oil pump driven gear engaged with the oil pump drive gear. Okabe teaches a system wherein a balancing device unit further includes an oil pump (37) provided on a driven shaft (15) of a balancing device (Fig. 3). It would have been obvious to a person having ordinary skill in . 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747